DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record claims 1, 15 and 23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Wong  (US Patent Application Publication No. 2011/0261055) in view of Dvir et al. (US Patent Application Publication No. 2013/0332594)  combination fail to disclose or suggest one or more of the features of the independent claims 1, 15 and 23.
In summary, Wong discloses data from which health is determined can be seen as a performance metric, values in data can be seen as performance measurements, and a physical computer system, a virtual computer system, a network switch, a storage system, etc. can be seen as one or more hardware or software component of an information technology environment, displaying data with times in selected time range can be an indication that those data satisfies a correlation criterion, and a (timestamp) exists in order to select data to display with times in selected time range.
Dvir teaches time history of usages can be seen as log data event store can be seen as a second time-series data store; and shows a time history of CPU usage and latency. A user-selectable warning symbol 610 is displayed at a particular point in time of the illustrated time 
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claims 1, 15 and similarly recited in claim independent claim 23.
Specifically, the prior arts fail to teach a method comprising: receiving user input that indicates a time window, determining, based on the user input, a size of each time range of a plurality of time ranges within the time window; determining a first metric value for first time range of the time range size within the first time window, wherein the first metric value is determined based on a first set of field values extracted from time-stamped, searchable events comprising raw machine data associated with the first time range; determining a second metric value for of a second time range of the time range size within the time window, wherein the second metric value is determined based on a second set of field values extracted from time-stamped, searchable events comprising raw machine data associated with the second time range; and providing a first graphical element representing the first metric value and a second graphical element representing the second metric value. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-14, 16-22 and 24-30 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171